Citation Nr: 0424969	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  03-00 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from July 1958 to February 
1959.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The RO denied the veteran's 
petition to reopen his claim for service connection 
for chronic sinusitis.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all relevant evidence necessary for an equitable disposition 
of his appeal has been obtained.

2.  In an unappealed June 1994 rating decision, the RO denied 
the veteran's petition to reopen his previously denied claim 
of entitlement to service connection for chronic sinusitis.

3.  The additional evidence submitted or otherwise obtained 
since that June 1994 rating decision is cumulative of 
evidence previously of record and does not provide the facts 
necessary to substantiate the claim of service connection for 
chronic sinusitis.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for chronic 
sinusitis.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.104, 3.156, 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) became law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The August 2002 rating 
decision appealed, the December 2002 statement of the case, 
and the April 2003 supplemental statement of the case, as 
well as a July 2002 letter to the veteran, notified him of 
the evidence considered and the pertinent laws and 
regulations.  The RO also indicated it would review the 
information of record and determine what additional 
information was needed to process his claim.  And the July 
2002 letter, in particular, apprised him of the type of 
information and evidence needed from him to support his 
claim, what he could do to help in this regard, and what VA 
had done and would do in obtaining supporting evidence.  
See, e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  This type of notice is what is specifically 
contemplated by the VCAA.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained, and the veteran was afforded a 
hearing before a hearing officer at the RO.  Also, the 
veteran was afforded several opportunities to submit 
additional evidence in support of his claim.  But he and 
his representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review.  So the Board finds that the duty to assist 
has been satisfied and the case is ready for appellate 
review.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

In addition, the July 2002 letter apprising the veteran of 
the provisions of the VCAA was sent prior to adjudicating his 
petition to reopen his previously denied claim of entitlement 
to service connection for chronic sinusitis in August 2002.  
So there was due process compliance with the holding and 
mandated sequence of events specified in a recent precedent 
decision.  See Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), where the United States Court of Appeals for Veterans 
Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I").  See also VAOGCPREC 7-2004 (July 16, 2004) discussing 
the Court's holding in Pelegrini II.  In Pelegrini II, just 
as in Pelegrini I, the Court held, among other things, that 
VCAA notice must be provided to a claimant before an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ) on the claim.  Id.  The AOJ in this case is the RO in 
Winston-Salem, and the RO did just that.  Consequently, there 
is no issue insofar as the timing of the VCAA notice.  
And the content of the VCAA notice is sufficient for the 
reasons stated above.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  See also VAOPGCPREC 16-92 (July 24, 1992).

With respect to the VCAA letter of July 2002, the veteran was 
requested to respond within 60 days, but was informed that he 
had up to one year to submit evidence.  And, it has been more 
than one year since the July 2002 letter.  Nonetheless, 
38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 
U.S.C.A. § 5301(a).  Thus, that regulatory provision, which 
is similar to the 60-day notice alluded to above, was invalid 
because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  



The veteran's claim for service connection for chronic 
sinusitis was first considered and denied by the RO in a 
March 1959 rating decision.  The claim originally was denied 
on the basis that the chronic sinusitis was not shown to have 
been incurred or aggravated during service by the evidence of 
record.  The RO, in denying the veteran's claim, relied upon 
his service medical records.  The veteran's service medical 
records showed that the veteran reported a history of 
sinusitis at the time of his July 1958 induction examination, 
but that clinical evaluation of the veteran's sinuses at the 
time was normal.  In August 1958, November 1958, and 
January 1959, the veteran was seen for sinus headaches and 
post-nasal drainage, and a long history of sinus disease was 
noted.  Diagnoses included upper respiratory infection and 
acute sinusitis.  In February 1959, the veteran was 
hospitalized for persistent nasal congestion and discharge 
with facial and frontal headaches.  A history of chronic 
sinusitis since age 13 was noted and physical examination 
showed that the under surface of the middle turbinates was 
coated with pus and that there was a polypoid degeneration of 
the left middle turbinate.  X-rays of the sinuses showed 
opaque maxillary sinuses with cloudiness of the right frontal 
sinus.  The diagnosis was chronic, purulent maxillary and 
frontal sinusitis, existed prior to service, not incurred or 
aggravated in the line of duty.

In November 1981, the veteran submitted a medical examination 
report stating he had an episode of sinusitis in the 
military, which had worsened since his discharge from 
service.  The diagnosis was chronic sinusitis.  In a 
September 1982 rating decision, the RO confirmed and 
continued the previous denial of the veteran's claim of 
entitlement to service connection on the basis that the 
examination report was insufficient to show that the 
veteran's chronic sinusitis was incurred or aggravated as a 
result of his military service.  

A July 1987 rating decision was issued following the receipt 
of a May 1987 statement from A. Ross Wilson, Jr., M.D.  The 
statement indicated the veteran was treated for chronic 
sinusitis and underwent surgery in November 1983.  In this 
decision, the RO confirmed and continued the previous rating 
decision.  The veteran filed a notice of disagreement, and a 
statement of the case was issued in September 1987, but the 
veteran did not perfect his appeal, e.g., with a VA Form 9.

In March 1988, the veteran again petitioned to reopen his 
previously denied claim of entitlement to service connection.  
At that time, the veteran did not submit any new evidence, 
but he repeated his belief that the evidence of record, in 
particular, his service medical records showed that he was 
entitled to service connection for chronic sinusitis.  And in 
an April 1988 decision, the RO confirmed the denial of 
service connection on the basis that the veteran did not 
submit any new and material evidence to reopen his claim.  

In January 1994, the veteran submitted a statement from his 
wife and treatment records from Dr. Wilson, dated 1983 
through 1991, in attempt to reopen his previously denied 
claim of entitlement to service connection for chronic 
sinusitis.  According to the treatment records, the veteran 
was treated for a right earache, right Eustachian tube 
dysfunction, sinus congestion, rhinitis, and wheezing.  
The statement from the veteran's wife indicated that the 
veteran did not have any sinus complaints from 1949 until his 
entrance into service and that he had sinus problems after 
his discharge from the military.  The RO, in a June 1994 
rating decision, denied the veteran's petition to reopen his 
claim on the basis that the statement from the veteran's wife 
and the treatment records from Dr. Wilson did not provide any 
new medical evidence suggesting that the veteran's sinusitis 
was aggravated during his service.  

The veteran filed his current petition to reopen his 
previously denied claim of entitlement to service connection 
for chronic sinusitis in July 2002.  The RO approached his 
claim properly, as an issue of whether new and material 
evidence had been received to reopen this previously denied 
claim.  And in an August 2002 decision, the RO found that the 
evidence received since the prior denials was new, but still 
not material, as the VA medical records obtained on behalf of 
the veteran did not show that his chronic sinusitis was 
aggravated by his service in the military.  This appeal 
ensued.



The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim to adjudicate it 
on a de novo basis.  See Barnett at 1384.  See, too, 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board 
finds that no such evidence has been submitted, then the 
analysis must end, and the RO's determination in this regard 
becomes irrelevant, as further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  See Barnett at 1383-1384.

As the Board may find no new and material evidence even where 
the RO found that there was such evidence, reopened the 
veteran's claim, and adjudicated it on its merits, without 
violating due process, any finding on the merits entered when 
new and material evidence has not been submitted "is a legal 
nullity."  See Butler, 9 Vet. App at 171 (applying an 
identical analysis to claims previously and finally denied, 
whether by the Board or the RO).  See also Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  In this regard, the Board notes 
that the RO, as previously mentioned, adjudicated the 
veteran's claim in the August 2002 rating decision as an 
issue of whether new and material evidence had been submitted 
to reopen his previously denied claim.  But still, the 
appropriate method of analysis for the Board is to first make 
this determination, itself, and only then-if the Board 
agrees that new and material evidence has been submitted, can 
the Board reopen the claim and adjudicate it on the full 
merits.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1).  If an NOD is not filed within one year of notice of 
the decision, the RO's determination becomes 
final and binding on the veteran based on the evidence then 
of record.  See 38 U.S.C.A. § 7105(c).  In addition, where 
the veteran files a NOD, but fails to perfect his appeal 
within sixty days of the date on which the statement of the 
case (SOC) was mailed or within one year from the date of 
mailing the notice of the decision (by filing a VA Form 9 or 
equivalent statement), the RO's determination becomes final 
and binding on him based on the evidence then of record.  See 
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.204(b), 
20.302(b), 20.1103.  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by the VA.  See 38 U.S.C.A. 
§ 5108.

In this case, the veteran did not file an NOD after the June 
1994 rating decision.  Therefore, that rating decision is 
final and binding on him based on the evidence then of 
record, and it is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 (a), 
3.156, 20.302, 20.1103.  However, if there is new and 
material evidence since that decision, the claim must be 
reopened and the former disposition reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  That is to say, if 
the evidence is new, but not material, the inquiry ends and 
the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The question of whether evidence is "new and material" is 
determined under 38 C.F.R. § 3.156(a).  The Board notes that 
new regulations redefine what constitutes "new and material 
evidence" and clarify the types of assistance VA will provide 
to a claimant attempting to reopen a previously denied claim.  
See 38 C.F.R. §§ 3.156(a), 3.159(c) (2003).  These specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. At 45,620.  And as the 
current claim was filed after this date, the new version of 
the regulation is applicable in this case.



Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2003).  If all of these tests are 
satisfied, the claim must be reopened.

Additional evidence has been added to the record since the 
RO's June 1994 rating decision denying the veteran's petition 
to reopen his previously denied claim of service connection 
for chronic sinusitis.  This evidence consists of VA medical 
records and the transcript from the veteran's hearing at the 
RO in February 2003.

February and April 2002 treatment notes indicate the veteran 
had mucous of the nares bilaterally, purulence of the left 
ethmoid and maxillary sinuses, a patent right maxillary 
sinus, and pus of the right ethmoid.  In February 2002, he 
also had pain with palpation of the frontal area.  The 
impression was chronic sinusitis.

A May 2002 treatment note indicates the veteran complained of 
chronic sinusitis, with 3 to 4 infections per year.  He also 
complained of frontal pressure and discharge for years.  He 
reported a history of sinus surgery in 1980, 
with improvement, but which had gradually worsened.

A May 2002 VA operation report and associated treatment 
records state the veteran underwent bilateral endoscopic 
maxillary sinus antrostomy, total ethmoidectomy, 
sphenoidectomy, and frontal sinusectomy for his chronic 
sinusitis.

A June 2002 VA treatment note indicates the veteran was seen 
for follow-up of his status-post bilateral endoscopic 
maxillary sinus antrostomies, ethmoidectomies, frontal 
sinusotomies, and sphenoidotomies.  The evaluating physician 
noted that the veteran's sinuses and nose were doing well, 
and that his congestion and headaches were resolved.  
Physical examination showed that the veteran's septum was 
straight and that his maxillary sinuses, ethmoid, and frontal 
areas were open.  

A September 2002 treatment note indicates the veteran 
reported that he had experienced chronic sinus infections and 
problems since his military service in the 1950s and that his 
first sinus surgery was in 1980.  He brought "disability 
paperwork" with him and requested that his VA provider 
"document the problem," but the VA provider explained that 
VA can only document the veteran's chronic sinusitis since he 
began receiving care at the VA medical center.  Upon 
examination there was significant crusting at the maxillary 
antrostomies bilaterally, but the antrostomies were open.  
His ethmoids had inflammatory disease, but there was no 
evidence of an active infection.  The impression was chronic 
sinusitis.

A September 2002 VA medical record indicates the veteran was 
being treated for chronic sinusitis, for which he underwent 
surgery in May 2002.  Subsequent visits for follow-up 
demonstrated that he healed, but that he still had persistent 
crusting for which he received nasal irrigations and 
antibiotics as needed for recurrent sinus infections.  

During his February 2003 hearing at the RO, the veteran 
denied having any problems with his sinuses upon his entrance 
into service.  He also said he did not remember having 
indicated that he had sinus problems on his induction Report 
of Medical History.  He also testified that he started having 
sinus problems while stationed at Fort Jackson in the winter 
of 1958, when he was forced to go outside for fire drills 
without getting dressed and to sleep outside in cold tents, 
which caused his sinuses to act up.  He related that he 
started to get headaches and that he sought treatment several 
times.  He also related that he received pills as treatment, 
which helped, but that his problems kept recurring, so he was 
put in the hospital for an examination and X-rays.  He stated 
that he was able to do his duties prior to his 
hospitalization, but that eventually his sinus problems 
became incapacitating, such that he was discharged from the 
service following his hospitalization.  He also stated that 
following his service, his sinus problems continued, but that 
he used over-the-counter medication to treat his symptoms and 
that his treating provider from immediately after his 
discharge had died.

This additional evidence does not provide a basis for 
reopening the claim because it is not both new and material.  
Although the veteran's VA medical records are new, in that 
they were not previously of record, these records are not 
material to his claim for service connection for chronic 
sinusitis because these records do not address what was 
missing at the time of the June 1994 rating decision even 
when considered with the other evidence as a whole.  What was 
missing at the time of the June 1994 rating decision, and all 
prior rating decisions denying the claim, was evidence 
suggesting the veteran's chronic sinusitis was either 
incurred or aggravated during his military service.  The VA 
medical records refer only to the evaluation and treatment, 
i.e., the current diagnosis and severity, of his current 
chronic sinusitis.  See Morton v. Principi, 3 Vet. App. 508 
(1992) (per curiam) (medical records describing veteran's 
current condition are not material to issue of service 
connection and are not sufficient to reopen claim for service 
connection based on new and material evidence.).  In short, 
the VA medical records are not both new and material because 
they do not show a causal relationship between his service in 
the military and any symptomatology or diagnoses related to 
his chronic sinusitis, nor do they otherwise verify the 
circumstances of his service.  See Hickson v. West, 
11 Vet. App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 
6, 11 (1996); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The Board also acknowledges the veteran's arguments that he 
should be entitled to service connection because he was 
hospitalized for treatment of his sinus problems during his 
service.  However, merely reiterating previously made 
arguments, without this independent verification, is 
insufficient grounds to reopen his claim.  Cf. Bostain v. 
West, 11 Vet. App. 124 (1998) (lay hearing testimony that is 
cumulative of previous contentions considered by 
decisionmaker at time of prior final disallowance of the 
claim is not new evidence).  See also Reid v. Derwinski, 
2 Vet. App. 312 (1992).

Accordingly, the Board finds that the veteran has not 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for chronic 
sinusitis.  And in the absence of new and material evidence, 
the benefit-of-the-doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen the claim for service connection for 
chronic sinusitis is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



